department of the treasury internal_revenue_service washington d c aug uniform issue list tax_exempt_and_government_entities_division xxxxxxxxaxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx xxxxxxxxxxxx legend mt j - ’ e r ta agency a xxxxxxxxxxxxxxxxxx state b xxxxxxxxxxxxxxxxxx plan c xxxxxxxxxxxxxxxxxx dear xxxxxxx this letter is in response to your ruling_request dated date as supplemented by correspondence dated date regarding whether agency a is a police department within the meaning of internal_revenue_code code sec_415 the following facts and representations are submitted under penalties of perjury in support of your request agency a is a department of state b whose employees are eligible to participate in plan c plan c is a pension_plan maintained by state b agency a is an integral part of the criminal justice system of state b agency a partners with other federal state local and criminal justice agencies to reduce crime and has a significant role in the development of criminal justice policy for state b agency a provides public safety corrections and law enforcement services in and outside of state b institutional grounds and state-operated medical facilities for state b mission statement states that its mission is to protect the public protect staff and provide safe secure and humane supervision of offenders its published agency a serves and protects the citizens of state b in a number of ways one way is by confining and controlling accused and sentenced offenders in correctional institutions centers and units throughout the state_agency a also administers medical mental soo0 oper oo health rehabilitative and community-based service programs and provides education and treatment willing inmates may utilize to improve themselves and the success of their eventual reintegration into society agency a cooperates with other law enforcement agencies in the state and around the country on standardization of systems to facilitate sharing information agency a employees have duties that include but are not limited to assignment on task forces that partner with a number of federal state and local_government entities on a range of public safety activities agency a employs parole officers who have statutory authority to carry firearms and conduct the arrest of offenders in the community perform investigations and submit sworn affidavits to court to obtain criminal arrest warrants prepare parole violation reports requesting warrants for re-imprisonment from the parole board and have the statutory authority to enter another state armed for the purpose of apprehending retaking of an offender agency a also operates specialized units such as an emergency response team a hostage rescue team a situational control team and k-9 units additionally agency a has a number of employees who have been appointed as peace officers peace officers may be members of the state police or an organized local police department adult probation officers and officials of agency a authorized by the commissioner of correction to make arrests in state correctional institutions or facilities employees who work in state b correctional facilities do not have the power to arrest per se but do have the authority to exercise control supervise restrain or to place conditions on an offender’s liberty whether under supervision in the community or in actual imprisonment confinement or detention in a correctional facility these employees are authorized to use restraints as physical force to prevent escape to prevent injuries to others or self to prevent property damage to ensure compliance with order and to maintain order safety and security they have the authority to conduct pat searches of inmates at random including any items in their possession further these employees may search non-inmates and their belongings upon entering the perimeter or grounds of a correctional facility or any other site operated by agency a agency a employees may use physical force on an inmate to maintain discipline order safety and security while in the performance of the employee’s official duties such employees are authorized to use deadly physical force when necessary to defend themselves or a third person from the use or imminent use of deadly physical force or to prevent an escape of a person reasonably believed to have committed or attempted to commit a felony involving the infliction or threatened infliction of serious physical injury these employees are armable that is while they have the authority to carry a weapon they are not always permitted to carry a firearm xxxxxxxxxxxx page based on the above facts and representations you request a ruling that agency a constitutes a police department organized and operated by state b to provide police protection and or emergency medical services for state b for purposes of the exemption from the age-reduced b limit created by code sec_415 and consequently all plan c members who have years_of_service credit or more as full-time agency a employees including military service_credit should be treated as qualified participants under code sec_415 and are therefore not subject_to the age-reduced limit pursuant to code sec_415 under code sec_415 a participant's annual_benefit under a qualified defined benefit pension_plan cannot exceed the lesser_of dollar_figure as adjusted annually for increases in the cost-of-living pursuant to sec_415 or percent of the participant's average compensation_for his or her high_three_years code sec_415 generally requires an actuarial reduction of the dollar_figure limitation of code sec_415 if the participant’s benefit begins before age however code sec_415 provides that such an actuarial reduction of the dollar_figure limitation for benefits commencing before age is not required for qualified participants as defined in code sec_415 code sec_415 provides that the term qualified_participant includes a participant in a defined_benefit_plan that is maintained by a state indian_tribal_government or any political_subdivision thereof with respect to whom the period_of_service taken into account in determining the amount of the benefit under the defined_benefit_plan includes at least years_of_service of the participant as either a member of the armed_forces_of_the_united_states or as a full-time_employee of any police department or fire department that is organized and operated by the state indian_tribal_government or any political_subdivision that maintains the defined_benefit_plan to provide police protection firefighting services or emergency medical services for any area within the jurisdiction of the state indian_tribal_government or any political_subdivision like code sec_415 sec_1_415_b_-1 of the income_tax regulations regulations states that a qualified_participant includes a participant in a defined_benefit_plan that is maintained by a state indian_tribal_government or any political_subdivision of a state or indian_tribal_government with respect to whom the service taken into account in determining the amount of the benefit under the defined_benefit_plan includes at least years_of_service of the participant as either a member of the armed_forces_of_the_united_states or as a full-time_employee of any police department or fire department that is organized and operated by the state indian_tribal_government or political_subdivision maintaining the defined_benefit_plan to provide police protection firefighting services or emergency medical services for any area within the jurisdiction of the state indian_tribal_government or political_subdivision example of sec_1_415_b_-1 of the regulations illustrates the proper identification of a qualified_participant under example participant o is a full-time civilian employee of the harbor police division of the state of x port authority the harbor police division provides police protective services participant o performs clerical services xxxxxxxxxxxx page o01 for the harbor police division participant o is a participant in the defined_benefit_plan that is maintained by the state of x with respect to whom the years_of_service taken into account in determining the amount of the benefit under the plan includes years_of_service working for the harbor police division and years_of_service as a member of the armed_forces_of_the_united_states the regulation concludes that under the facts of example for a distribution with an annuity_starting_date that occurs before participant o attains the age of there is no age adjustment to the code sec_415 dollar limit accordingly under the regulation as long as a participant works for a police or fire department a participant may be a qualified_participant under code sec_41 b h even though his or her job function is not directly to provide police protection firefighting services or emergency medical services example of sec_1_415_b_-1 of the regulations also illustrates the proper identification of a qualified_participant in example participant r is a full-time_employee of the emergency medical service_department of county y which is not part of a police or fire department who performs services as a driver of an ambulance risa participant ina defined_benefit_plan that is maintained by county y with respect to whom the years_of_service taken into account in determining the amount of the benefit under the plan include sec_15 years_of_service working for county y r does not have service_credit for time in the armed_forces_of_the_united_states the regulation concludes that under the facts of example the age adjustments to the limitations of code sec_415 pursuant to sec_415 do apply if r commences receiving a distribution before age therefore under the regulation a participant that is not employed by a police or fire department is not a qualified_participant even if he or she provides police protection firefighting services or emergency medical services for another employer of the state indian_tribal_government or political_subdivision thereof that maintains the defined_benefit_plan the legislative_history of code sec_415 and h includes a senate amendment to specifically include correctional employees as qualified participants’ that was not adopted in the conference committee report thus the legislative_history of sec_415 and h indicates that congress intended to define the term qualified_participant narrowly for purposes of those code sections under code sec_415 corrections probation parole and other public safety officers are not included in the definition of qualified_participant if congress had intended to include corrections probation parole and other public safety officers in the definition of qualified_participant it presumably would have done so rather as suggested by the legislative_history of code sec_415 and h congress chose to define the term qualified_participant more narrowly to include only full-time employees of police and fire departments u s house tax_reform_act_of_1986 conference_report to accompany h_r h rpt vol il title xi d washington government printing office u s senate committee on finance tax_reform_act_of_1986 together with dissenting views to accompany h_r s rpt washington government printing office xxxxxxxxxxxx page based on the foregoing identifying qualified participants for purposes of code sec_415 and h requires an inquiry into the overail nature of the employer and not the activities of any specific employees or groups of employees in‘the present case none of the operative laws documents or materials provided by agency a describe an organization whose overall mission and nature is to be a police department rather such laws documents and materials describe a state corrections department in addition to their mission-related corrections activities agency a’s employees perform work that is sophisticated varied and clearly relates to criminal justice and enforcement agency a’s employees work closely with state and local police departments and other state and federal_law enforcement agencies and some provide police protection and or emergency medical services however the stated purpose of agency a itself is not to be a police department or fire department accordingly these employees are not qualified participants within the meaning of code sec_415 therefore agency a employees are not eligible for the special limitation of code sec_415 and are pursuant to sec_415 subject_to an adjustment of the dollar_figure limit of sec_415 if benefits under plan c begin before age thus with respect to your ruling_request we conclude that agency a does not constitute a police department organized and operated by state b to provide police protection and or emergency medical services for state b for purposes of the exemption from the age- reduced b limit created by code sec_415 and consequently all plan c members who have years_of_service credit or more as full-time agency a employees including military service_credit should not be treated as qualified participants under code sec_415 and are therefore subject_to the age-reduced limit pursuant to code sec_415 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the specific taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative xxxxxxxxxxxx page should you have any questions or concerns regarding this ruling please contact xxxxxxxx i d number xxxxxxxxxx he can be reached by telephone during normal business hours at xxx xxx-xxxx please address correspondence to se t-ep ra‘t3 sincerely yours zk tc bet laura b warshawsky manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx
